Citation Nr: 0905489	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  He died in April 2006.  The appellant is the Veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that, in part, denied entitlement to 
DIC under 38 U.S.C.A. § 1318.  The Board remanded the issue 
for additional development in November 2008.

The appellant was scheduled for an August 2008 Board hearing 
in Washington, DC. However, she failed to report for the 
hearing. Thus, her request for a hearing before a member of 
the Board is considered withdrawn. See 38 C.F.R. § 20.704 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) and 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The Veteran died in April 2006.

2.  A statement received from the veteran's former employer 
in April 1982 constituted an informal claim for TDIU.

3.  In a March 1986 decision, the RO established an 
evaluation of 60 percent, but no higher, for the Veteran's 
service-connected hearing loss and tinnitus, and found that 
the veteran was employable.

4.  The March 1986 rating decision in not granting TDIU was a 
reasonable exercise of rating judgment.

5.  In a May 2001 decision, the RO granted the Veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) and granted an effective 
date of February 13, 2001.

6.  The Veteran was not entitled to be continuously rated as 
totally disabled (to include a TDIU) due to service-connected 
disabilities for a period of 10 or more years at the time of 
his death.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which found that the 
veteran was employable, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2008).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in correspondence 
from the RO dated in July 2006 and the supplemental statement 
of the case issued in December 2008.  Those letters notified 
the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claims 
and identified the appellant's duties in obtaining 
information and evidence to substantiate her claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the appellant of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Legal Criteria

If the Veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a Veteran who dies not as the result of the 
Veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  The total rating may be 
schedular or based on unemployability.  For purposes of this 
section, entitled to receive means that the veteran  would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling but for clear and unmistakable error committed by 
VA in a decision on a claim filed during the veteran's 
lifetime. 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Analysis

The appellant and her representative argue that there was CUE 
in the March 1986, rating decision which established a 60 
percent evaluation for the Veteran's hearing disorders.  
Specifically, their argument is that a statement from the 
Veteran's previous employer received by the RO in April 1982 
was an informal claim for TDIU, and that the effective date 
for the award of TDIU should go back to April 29, 1982, when 
the statement was received by the RO.  If the effective date 
of the award of TDIU is from April 29, 1982, then the Veteran 
would have been in receipt of a total disability rating for 
more than 10 continuous years prior to his death and the 
appellant would be entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  For the reasons explained below, the Board disagrees 
with the appellant's argument.

At the time of the March 1986 RO decision, informal claims 
were governed by 38 C.F.R. § 3.151, which states (in part) 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Veterans Administration, from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.151(a) 
(1985).

On April 29, 1982, the RO received a statement from the 
Veteran's prior employer that was dated August 24, 1980.  The 
employer recalled knowing that the Veteran had a hearing 
problem when he was hired, but with a hearing aid, he was 
able to function as a chef.  The employer stated that a year 
previously, it became apparent that the Veteran was no longer 
capable of hearing orders and conversations, and 
subsequently, he was separated from employment at the 
restaurant division.

Arguably, the statement received by the RO in April 1982 from 
the Veteran's prior employer constitutes an informal claim 
for TDIU, as it indicates that the veteran was not working 
due to his service-connected hearing disability.  However, a 
close examination of the March 1986 RO rating decision shows 
that the RO considered the issue of the Veteran's 
employability.  In Box 17 on the March 1986 RO rating 
decision, the word "yes" was typed concerning 
employability.  Thus, it appears that the RO considered and 
adjudicated the issue of the Veteran's employability in the 
March 1986 rating decision.

In the March 1986 RO decision, the determination that the 
Veteran remained able to obtain and sustain employment due to 
his service-connected hearing disabilities was a reasonable 
exercise of rating judgment.  Although the April 1982 
statement from the Veteran's prior employer indicated that he 
was no longer employable as a chef, there was no indication 
that the Veteran could not be employed in any number of other 
occupations. Again, the only compensable service-connected 
disability at that time was hearing loss, 60 percent 
disabling.  As the claims file contains no evidence which 
indicates that the Veteran was unemployable in any field 
other than chef at the time of the March 1986 RO decision, it 
appears that the appellant is attacking how the facts were 
weighed at that time, which cannot constitute a valid claim 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 96 (1995) (mere difference of opinion in 
outcome of the adjudication or a disagreement as to how facts 
were weighed and evaluated does not provide a basis upon 
which to find that VA committed administrative error during 
the adjudication process); Damrel, 6 Vet. App. at 246; 
Russell, 3 Vet. App. at 310.

As the appellant's allegation regarding the March 1986 rating 
decision is not a valid claim for CUE, the Veteran was not 
entitled to a TDIU prior to February 13, 2001.  As the 
Veteran died in April 2006, he was in receipt of a total 
disability rating for only a little over five years before 
his death.  As the Veteran left active duty in 1945, he was 
not rated as totally disabled for five years from the date of 
his separation from service.  Without a showing that the 
veteran was continuously rated as totally disabled for a 
period of 10 or more years preceding his death or for 5 or 
more years immediately following his active duty, entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318 cannot be 
granted.

In summary, there is no valid claim of CUE in the March 1986 
rating decision as the RO considered the veteran's 
employability in the rating decision, and the appellant's 
argument merely attacks how the facts were weighed at the 
time.  As there is no CUE in the prior decision, the Veteran 
was in receipt of a TDIU from February 2001.  Thus, as the 
Veteran was not continuously rated as totally disabled for 10 
or more years preceding his death or continuously rated as 
totally disabled for at least five years from the date of his 
separation from service, the appellant is not entitled to DIC 
under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


